NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN ANTHONY MacGREGOR,                        No. 16-16625

                Plaintiff-Appellant,            D.C. No. 5:13-cv-02309-RMW

 v.
                                                MEMORANDUM*
MARTIN, M.D.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Ronald M. Whyte, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Kevin Anthony MacGregor, a California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion an order setting aside entry of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
default. United States v. Signed Personal Check No. 730 of Yubran S. Mesle, 615

F.3d 1085, 1091 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion by finding good cause for

setting aside entry of default against defendant Dr. Martin. See id. at 1091

(requirements for setting aside entry of default); Brady v. United States, 211 F.3d

499, 504 (9th Cir. 2000) (district court’s discretion is “especially broad” when

setting aside entry of default).

      The district court did not abuse its discretion by denying MacGregor’s

motion for reconsideration of the court’s order setting aside entry of default

because MacGregor failed to establish any grounds for relief. See Pyramid Lake

Paiute Tribe of Indians v. Hodel, 882 F.2d 364, 369 n.5 (9th Cir. 1989) (“[A] trial

court has discretion to reconsider its prior, non-final decisions.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including the propriety of the district court’s dismissal of

MacGregor’s action, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                           2                                     16-16625
      MacGregor’s requests for judicial notice and “emergency motion” (Docket

Entry Nos. 17, 18 and 19) are denied as unnecessary.

      AFFIRMED.




                                        3                               16-16625